Order entered on September 8, 1960, denying a motion to, *724dismiss for lack of prosecution, unanimously reversed on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellants and the motion granted, with $10 costs. The reasons offered by the plaintiff are insufficient to excuse the 21-month delay (see Harrington v. Kaufman, 5 A D 2d 195; Maizonet v. Lee Props., 11 A D 2d 667). Nor does the belated diligence of the plaintiff in furnishing a bill of particulars and filing a note of issue excuse the prior neglect (Nigro V. City of New York, 3 A D 2d 987). ConcurBotein, P. J., Rabin, McNally and Stevens, JJ.